          Case 1:20-cv-09102-PGG Document 11 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Tony Mafes,                                                                3/4/2021

                                  Plaintiff,
                                                             1:20-cv-09102 (PGG) (SDA)
                     -against-
                                                             ORDER SCHEDULING
 White Castle System, Inc. et al.,                           SETTLEMENT CONFERENCE

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

         A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

March 30, 2021 at 2:00 p.m. The settlement shall be conducted over Microsoft Teams unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means.

         The Court will provide a Microsoft Teams link for the hearing to all counsel of record by

email in advance of the conference. The parties must comply with the Settlement Conference

Procedures for Magistrate Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-

stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                March 4, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
